UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4643



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD E. NELSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00969-CWH)


Submitted:   November 30, 2007          Decided:     February 28, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald E. Nelson appeals the district court’s judgment

revoking his probation and imposing a nine-month sentence of

imprisonment.   On appeal, counsel for Nelson has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious claims for review but raising two issues:

(1) whether the district court abused its discretion in finding

that Nelson violated his probation; and (2) whether the nine-month

sentence imposed was plainly unreasonable.     Nelson, having been

informed of his right to file a supplemental pro se brief, has not

done so.

           Nelson’s first issue, that the district court abused its

discretion in finding that he violated his probation, is clearly

without merit. “[T]he sentencing court retains broad discretion to

revoke a defendant’s probation and impose a term of imprisonment up

to the statutory maximum.” United States v. Moulden, 478 F.3d 652,

657 (4th Cir. 2007).   Nelson conceded the probation violations at

a hearing before the district court and therefore, he cannot

successfully claim that the court erred in finding these violations

and revoking his probation.

           Second, Nelson raises the issue of whether the sentence

imposed by the district court was plainly unreasonable.   We review

a sentence imposed upon revocation of probation to determine

whether the sentence is plainly unreasonable.     Id. at 656.   In


                               - 2 -
doing so, we first assess whether the sentence is unreasonable,

using a more deferential standard as to issues of fact and the

district court’s exercise of discretion than that applied in

reviewing a guidelines sentence.                  Id.   If we find the sentence

unreasonable, we then decide whether it is plainly so.                    Id.

           We conclude that the nine-month sentence imposed by the

district     court     is     not     unreasonable.        The     district      court

appropriately    calculated           the   advisory     Guidelines      range     and

considered it and other relevant factors under the Guidelines and

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).                  See United States

v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).     Nelson’s sentence, which is within the applicable

Guidelines     range        and     the   statutory     maximum,    is    therefore

reasonable.    United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006) (“[A] sentence within the proper advisory Guidelines range is

presumptively reasonable.”); see Rita v. United States, 127 S. Ct.

2456 (2007) (upholding presumption of reasonableness of sentence

within properly calculated sentencing guidelines range).

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore affirm the district court’s decision to revoke Nelson’s

probation and the nine-month sentence imposed. This court requires

that counsel inform Nelson, in writing, of the right to petition

the Supreme Court of the United States for further review.                         If


                                          - 3 -
Nelson requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.        Counsel’s motion

must state that a copy thereof was served on Nelson.

           We affirm the district court’s revocation of Nelson’s

probation and the sentence subsequently imposed.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 4 -